Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth including that of Claims 1-20.
Regarding Claims 1, 8 and 13 the closest prior art of, Eigenmann (US 20190269251) teaches the mattress, coil springs, increased air flow, non-woven aperture fabric and pockets. 
The prior art of Eigenmann does not teach nor fairly suggest the fabric being of four mesh or greater fabric in which the air can pass through at a greater or increased rate. Additionally, the art of Eigenmann does not teach the nonwoven aperture fabric being of a spunbond polypropylene material. Eigenmann only discusses first and second pieces of fabric being connected and having weld seams. Additionally the fabric is only of a non-woven polypropylene fabric and does not contain the spunbond feature which as discussed per the Affidavit received on 02/25/2021 does distinguish it from the prior art. The other independent claims (8/13) have different claim language however, suggest the same type of fabric but in different ranges: (1) between four and twenty-two mesh fabric and (2) at least four apertures per square centimeter. 
As a result, the claimed invention provides an additional structural distinction over the prior art. Furthermore, it is the Examiner’s opinion that it would not have been obvious for one of ordinary skill in the art to have arrived at and/or claimed this specific combination of features in the designed configuration based on the teachings of the prior art.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
4/14/2021